DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s argument filed on 05/18/2022 are persuasive(See below).

The objection of Claim 22 is withdrawn. The double comma has been removed following


    PNG
    media_image1.png
    119
    139
    media_image1.png
    Greyscale
 with a single comma. 
The rejection of Claims 1-2, 4-16, 20 and 22 under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn. Claims have been amended by deleting “where R1-R11 group (including R2a and R8a)”.
The rejection of Claims 1-2, 4-16, 20 and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-16 of U.S. Patent Application No. 16/755,396 is withdrawn. Regarding this matter, a terminal disclaimer has been submitted by the Applicant and approved by the USPTO which nullifies this rejection. 
New Ground of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,11,12,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al.(WO 9957103 A1; 11/11/1999).
Nagasawa et al. teach the compound:


    PNG
    media_image2.png
    238
    427
    media_image2.png
    Greyscale

Where G9     = alkyl <containing 1-9 C>
	Where Ak311 = alkyl.
Nagasawa et al. suggest the instant compound of formula I: 

    PNG
    media_image3.png
    189
    477
    media_image3.png
    Greyscale

Where y = zero; Z1 = N, D = phenyl; L1 = methylene; A = pyridyl ring; R1 = C1-C4 alkyl; L2 = absent and AK 311 = alkyl. Although Nagasawa et al. do not exemplify the instant compound of formula I, Nagasawa et al. do suggest the instant compound of formula I rendering the instant compound obvious.
Claim Objection
Claims 4-10,13-15,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/           Primary Examiner, Art Unit 1616